Order entered June 5, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00627-CV

                             IN RE NICHOLAS LACY, Relator

               Original Proceeding from the 195th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. F91-02981

                                        ORDER
                        Before Justices Francis, Evans, and Schenck

      Based on the Court’s opinion of this date, we DENY relator’s May 25, 2018 petition for

writ of mandamus.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE